Exhibit 10.15

September 4, 2003

 

William Britts

11431 Willows RD NE

Redmond, WA 98052

 

Dear Bill:

 

Thank you for your patience while we cleared up certain matters with regard to
your relocation to Paris. This letter is to confirm arrangements with you as
Executive Vice President of Sales & Marketing as detailed in this letter. You
continue to report to Peter van Oppen, Chairman of the Board and CEO. The
original effective date will be July 1, 2002. While nothing in this letter or in
your relocation to Paris, France alters your status as an at-will employee of
ADIC, you acknowledge that this assignment is currently expected to continue
through fiscal year 2004. Any change will be by mutual agreement or as
determined by governmental laws, rules or regulations. All references to
currency in this letter are in US dollars unless otherwise noted.

 

COMPENSATION:

Your base rate of pay will be $100,000 annually, subject to federal income tax
and other normal withholding. Additionally, you will receive $157,500 gross in a
Travel Hardship Allowance that will be subject to French social taxes but not
French income taxes. Your base salary will be further supplemented by the
payment of a housing allowance, U.S. Hypothetical Housing Deduction and cost of
living differential. These allowances are described in more detail in following
sections.

 

TAXES:

Tax equalization is designed to assure that you do not incur additional tax
liability as a result of the assignment in excess of the tax liability you would
have incurred had you remained in the United States. During the course of your
assignment, a hypothetical tax will be computed and withheld from your salary
which is an approximation of your annual tax liability on your base income had
you remained in the U.S.

 

If you receive any bonuses, or incentives in addition to salary, they are also
subject to hypothetical tax. The final hypothetical tax will be calculated as
your tax return is finalized each year, which determines your final actual
income tax obligation for the year.

 

ADIC will be responsible for U.S. and/or foreign taxes greater than the final
hypothetical tax, which were incurred as a result of your expatriate assignment.
The settlement of taxes is subject to final review of any taxes paid on behalf
of an expatriate or advances provided to an expatriate or advances provided to
an expatriate as part of a tax settlement. However, because the Company is
undertaking the obligation to pay your taxes in excess of your U.S. obligation,
the amount of any refund of taxes received by you from the U.S. Internal Revenue
Service must paid to ADIC. We will make available to you, for both foreign and
domestic taxes, consultation, and preparation services provided by a source that
ADIC chooses. This work will be done by Chris Rieke who is an International Tax
Accountant with Miller, Rieke, Whitsell and Co.



--------------------------------------------------------------------------------

William Britts

September 4, 2003

Page Two

 

RELOCATION:

ADIC has assisted you in your move from the Redmond area to France by directly
paying household item moving and storage costs. Upon your return, ADIC will
directly pay for the return of your household item moving costs (not to exceed
$5,000 unless otherwise negotiated ). Please notify the Human Resources
Department in Redmond prior to finalizing your move.

 

RELOCATION ALLOWANCE:

Should relocation costs back to the US exceed $5,000 and not be negotiated to
100%, a special allowance of $5,000 gross will be made available at the end of
the assignment. This allowance is intended to cover expenditures not covered
elsewhere.

 

COST OF LIVING ADJUSTMENT:

Recognizing that there are differences between Redmond, WA and Paris, France,
you will receive a cost of living adjustment of $2,150/month gross. This
adjustment is subject to taxes as outlined on the attached spreadsheet.

 

HOUSING:

ADIC has paid your housing allowance for the first year as requested and
effective August 1, 2003, this allowance will be increased to $5,600 Euros. This
amount will be subject to renegotiation at the end of fiscal year 2004. ADIC
will pay all reasonable utility costs (electric, gas, water, etc.), you will be
responsible for your home telephone bill.

 

APPLIANCES:

You will also be given $1,000 gross, less applicable taxes, for lease or
purchase of household or entertainment appliances.

 

CAR:

You will have the use of an ADIC leased vehicle. ADIC will pay the cost of a
rented vehicle. Gas, insurance and routine maintenance will be covered under the
lease.

 

BENEFITS:

You will receive the standard US Company benefits package including eligibility
to participate in the ADIC Profit Bonus Plan, ADIC Stock Discount Purchase Plan
and the ADIC 401(k) Plan. Social Security Taxes will be deducted from US salary.
You will be covered by the Company insurance plans, including medical, dental,
vision, life, short-term disability, and long-term disability. As with all
senior people, you will not accumulate Flexible Time Off (FTO). You will observe
the holidays normally observed by ADIC Paris. Details about these benefits may
be obtained from the Human Resources Department.



--------------------------------------------------------------------------------

William Britts

September 4, 2003

Page Three

 

HOME LEAVE:

ADIC will provide you and each member of your family with two (2) round trip
airfares per year. These airfares may be used by you to return home or to bring
family members to Europe.

 

VISA:

Because your VISA may not be ready as needed, ADIC will pay for a round trip
visit to San Francisco, CA for you to obtain the required VISAs.

 

REPATRIATION:

Your repatriation will be effective upon the conclusion of your assignment for
whatever reason. This reflects the Company’s acceptance of an obligation to
return you, and your belongings, to the United States under virtually all
circumstances.

 

Provided you are returning to the United States at the successful completion of
the assignment (or due to business reasons that are beyond your control), you
will be considered for a position consistent with the business needs of ADIC
taking into consideration factors such as your prior position, your salary at
repatriation, your professional growth, your performance level and your personal
desires.

 

This offer represents the entire offer of ADIC and supersedes any prior verbal
or written agreements. Please signify your acceptance of this offer by signing
and returning the copy enclosed; keep the original for your files.

 

Bill, we are excited about the changes we have outlined and eagerly anticipate a
successful implementation. We believe you can play a key role in the continued
success of ADIC. I hope this offer will allow you to achieve both your personal
and professional objectives. Please call me to discuss any questions.

 

Your signature below indicates your acknowledgement of the above-stated
guidelines, which will affect your expatriation to Paris France and your return
to the United States as herein provided. Please sign below and return the
originals to the Human Resources Department as soon as possible.

 

Sincerely,

 

Linda Naismith

Senior Manager, Human Resources

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     William Britts    Date     